                                          Case 4:17-cv-01268-JST Document 737 Filed 05/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LIVEPERSON, INC.,                                     Case No.17-cv-01268-JST
                                                           Plaintiff,
                                   8
                                                                                               ORDER FOR JURY MEALS DURING
                                                     v.                                        TRIAL AND DELIBERATIONS
                                   9

                                  10     [24]7.AI, INC.,
                                                           Defendant.
                                  11

                                  12
Northern District of California




                                                   IT IS HEREBY ORDERED that, pursuant to the Guide to Judiciary Policy, the Clerk’s Office
 United States District Court




                                  13
                                       shall furnish lunch for the members of the jury for each day the jury is in trial and deliberations due to
                                  14
                                       the pandemic and local conditions.
                                  15
                                               IT IS SO ORDERED.
                                  16

                                  17
                                       Dated: May 25, 2021
                                  18
                                                                                          ______________________________________
                                  19                                                      JON S. TIGAR
                                                                                          United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       Rev.03/19
